Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 1 of 7 PageID #: 9564




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 GIBSON BRANDS, INC.                             §
                                                 §
       Plaintiff,                                §
                                                 §
                                                 §         Civil Action No. 4:19-cv-00358
 v.                                                        Judge Mazzant
                                                 §
 ARMADILLIO DISTRIBUTION                         §
 ENTERPRISES, INC.; CONCORDIA                    §
                                                 §
 INVESTMENT PARTNERS, LLC, DOES 1
                                                 §
 through 10
                                                 §
       Defendants.



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Gibson Brands, Inc’s Motion to Exclude Defendant’s

Rebuttal Survey of Dr. Michael J. Barone (Dkt. #192). Having considered the Motion and the

relevant pleadings, the Court finds the Motion should be DENIED.

                                       BACKGROUND

       On May 14, 2019, Plaintiff Gibson Brands, Inc. (“Gibson”) sued Armadillo Distribution

Enterprises, Inc. (“Armadillo”) and Armadillo’s investment licenser, Concordia Investment

Partners, Inc. for infringing Gibson’s trademark guitar shapes (Dkt. #1). As such, the parties

dispute the strength of Gibson’s asserted trademarks.

       Gibson’s expert, Dr. Eugene Ericksen (“Ericksen”), conducted a survey “to determine

whether the GIBSON brand is famous with respect to electric guitars.” (Dkt. #192 at p. 2).

Ericksen concluded that Gibson guitars have high consumer recognition and that Armadillo’s

brand of guitars, Dean, have low recognition. In response, Armadillo’s expert, Dr. Michael J.

Barone (“Barone”), conducted a rebuttal survey. Barone’s report concurred that Gibson guitars
Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 2 of 7 PageID #: 9565




have high consumer recognition but differed in finding that Dean guitars have a significant amount

of consumer recognition.

       On December 14, 2020, Gibson moved to exclude Barone’s Rebuttal Survey (Dkt. #192).

On December 28, 2020, Armadillo responded (Dkt. #211).

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 26(a)(2)(D)(ii) allows for the designation of a rebuttal

expert witness “solely to contradict or rebut evidence on the same subject matter identified by

another party under Rule 26(a)(2)(B) or (C)”.

       “The scope of rebuttal testimony is ordinarily a matter to be left to the sound discretion of

the trial judge.” Tramonte v. Fibreboard Corp., 947 F.2d 762, 764 (5th Cir. 1991). “A ‘rebuttal’

report explains, repels, counteracts, or disproves evidence of the adverse party's initial report.”

CEATS, Inc. v. TicketNetwork, Inc., 2:15-CV-01470-JRG-RSP, 2018 WL 453732, at *3 (E.D. Tex.

Jan. 17, 2018). “Rebuttal is a term of art, denoting evidence introduced by a plaintiff to meet new

facts brought out in his opponent's case in chief.” GWTP Invs., L.P. v. SES Americom, Inc., 3:04-

CV-1383-L, 2007 WL 7630459, at *9 (N.D. Tex. Aug. 3, 2007). When addressing whether an

expert witness is a rebuttal witness, district courts often ask three questions:

       First, what evidence does the rebuttal expert purport to contradict or rebut? Second, is the
       evidence disclosed as rebuttal evidence on the same subject matter as that identified by
       another party in its Rule 26(a)(2)(B) disclosure? Third, is the evidence disclosed as rebuttal
       evidence intended solely to contradict or rebut that evidence?
Poly-Am., Inc. v. Serrot Int'l, Inc., CIV.A. 300CV1457D, 2002 WL 1996561, at *15 (N.D. Tex.

Aug. 26, 2002); see also United States v. Austin Radiological Ass'n, A-10-CV-914-LY, 2014 WL

2515696, at *4 (W.D. Tex. June 4, 2014) (citing Poly-Am., Inc., 2002 WL 1996561, at *15);

Wireless Agents, L.L.C. v. Sony Ericsson Mobile Commc'ns AB, CIV.A.3:05-CV-0289-D, 2006




                                                  2
Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 3 of 7 PageID #: 9566




WL 5127278, at *2 (N.D. Tex. May 31, 2006) (same). Impermissible rebuttal testimony should

be excluded. See GWTP Invs., L.P., 2007 WL 7630459, at *10.

                                           ANALYSIS

        Gibson asks this Court to exclude Barone’s rebuttal survey because it is an “apples and

oranges comparison” to Ericksen’s survey (Dkt. #192 at p. 1). Gibson argues that Barone

conducted a different type of trademark survey than Ericksen, which makes Barone’s survey a

different subject matter than Ericksen’s survey. Even so, Barone’s survey demonstrates that the

GIBSON brand is famous, which means that Barone’s survey supports—not contradicts—

Ericksen’s survey. Armadillo responds that Barone’s survey merely fixes the flaws present in

Ericksen’s own survey and is thus a proper rebuttal.

        The Court examines the expert reports before addressing the parties’ arguments.

   i.      Ericksen Report

        On March 4, 2020, Ericksen served an expert report. Ericksen conducted “a survey to

determine whether the GIBSON brand is famous with respect to electric guitars.” (Dkt. #211,

Exhibit 1 at ¶7). In short, Ericksen’s survey asked the general population whether they knew of

various electric guitar brands. If the respondent answered yes, they were then asked if they thought

each brand was used by one or more companies. The brands included Gibson, Dean, other guitar

brands, and a fictious brand, Sawyer (Dkt. #211, Exhibit 1 at ¶9). The respondents were

approximately half female and half male.

        Ericksen reported that 83% of respondents were familiar with Gibson guitars; 8% were

familiar with Dean guitars, and 6.8% with Sawyer guitars (Dkt. #211, Exhibit 1 at ¶10). Ericksen

concluded that the GIBSON brand is famous.




                                                 3
Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 4 of 7 PageID #: 9567




       ii.       Barone Report

              On May 29, 2020, Barone served his expert report. Barone conducted “an examination

and evaluation” of Ericksen’s fame survey. Barone had several criticisms of Ericksen’s survey,

but the most relevant here is that Ericksen’s survey polled the general population instead of those

who bought or planned to buy an electric guitar. Barone conducted a new survey that, among other

things, only surveyed “respondents who reported playing an electric guitar and having purchased,

or who planned on purchasing, an electric guitar costing $250 or more” (Dkt. #211, Exhibit 2 at

¶63). Barone’s respondents were 95% male (Dkt. #211, Exhibit 2 at ¶63).

              Barone reported that 93.1% of respondents were familiar with Gibson and 56.5% were

familiar with Dean (Dkt. #211, Exhibit 2 at ¶71). Barone concluded that Ericksen’s survey

“introduce[d] significant levels of error that severely undermine the reliability of [its] findings.”

(Dkt. #211, Exhibit 2 at ¶75). After “correct[ing] for numerous flaws,” Barone’s survey “resulted

in appreciably higher aided awareness level for Dean (56.4%).” (Dkt. #211, Exhibit 2 at ¶73).

Consequently, the Ericksen survey “hold[s] little or no relevance in addressing the allegations

made by Gibson that its [trademarks] are protectable and have not become generic.” (Dkt. #211,

Exhibit 2 at ¶75).

       iii.      What evidence does the rebuttal expert purport to contradict or rebut?

              Gibson argues Barone’s survey should be excluded because Barone’s survey agrees with

Ericksen’s survey. In support, Gibson relies on Barone’s deposition in which he “stated his

findings do not rebut Dr. Ericksen’s survey findings regarding the GIBSON mark being famous”

(Dkt. #192 at p. 5). Gibson then cites to a snippet of Barone’s deposition 1 where Barone



1
    The entirety of Barone’s deposition testimony that Gibson provides:
           Q: So then – I’m just asking: How does your survey rebut his findings in any way as to Gibson being
           famous?

                                                          4
Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 5 of 7 PageID #: 9568




acknowledges that his findings are “consistent with this idea that Gibson is well-known as an

electric guitar brand.” (Dkt. #192 at p. 5). Gibson does not provide the deposition transcript to

the Court. Without the transcript, the Court is unable to determine the context.

          Still, taking Gibson’s argument at face value, an expert report does not have to rebut every

finding of the other party to be a rebuttal. See Poly-Am., 2002 WL 1996561, at *15 (denying

motion to strike expert report where “at least some of [expert’s] testimony purports to contradict

or rebut [other expert’s] opinion”). Barone directly contradicted Ericksen’s survey by finding

“appreciably higher aided awareness level for Dean (56.4%).” (Dkt. #211, Exhibit 2 at ¶73). This

rebuts Ericksen’s finding that Dean guitars have only 8% recognition.

          Barone’s survey also rebuts Ericksen’s survey by casting doubt on the reliability of

Ericksen’s findings.         Barone’s survey repeatedly criticizes Ericksen’s methodology before

concluding that these “significant level of errors . . . severely undermine the reliability of [his]

findings.” (Dkt. #211, Exhibit 2 at ¶75). “As a consequence, results from the Ericksen Surveys

hold little or no relevance in addressing the allegations made by Gibson that its [trademarks] are

protectable and have not become generic.” (Dkt. #211, Exhibit 2 at ¶75). Even if Barone’s survey

supports part of Ericksen’s findings, Barone is challenging the validity of Ericksen’s overall

conclusions. This “counteracts” and “disproves evidence of the adverse party’s initial report” and

is thus a rebuttal. CEATS, Inc., 2018 WL 453732, at *3.

    iv.      Is the evidence disclosed as rebuttal evidence on the same subject matter as that
             identified by another party?
          Next, Gibson argues Barone’s survey should be excluded because it is a fundamentally

different type of survey and thus is not the same subject matter. Specifically, Gibson classifies



         A: Well, again, I think they’re consistent with this idea that Gibson is well-known as an electric guitar
         brand.
(Dkt. #192 at p. 5 (citing Barone’s deposition at 150:20-25)).

                                                           5
Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 6 of 7 PageID #: 9569




Ericksen’s survey as a “dilution” survey whereas Barone’s survey is a “confusion” survey. Gibson

argues that because the surveys were aimed at different populations and different purposes, the

surveys are on different subject matter.

        But both Barone and Ericksen surveyed consumers on the same subject matter: consumer

recognition for Gibson and Dean guitars. Barone’s survey differed only in the minor details of his

methodology. For example, Barone varied the order of his questions, whether he included certain

words in certain questions, and whether respondents were the general population or a targeted

population. Nothing in Rule 26 or the nature of rebuttal prohibits offering independent opinions

or utilizing other methodologies. “In fact, offering a different, purportedly better methodology is

a proper way to rebut the methodology of someone else.” TCL Communications Tech. Holdings

Ltd. v. Telefonaktenbologet LM Ericsson, CV 15-02370 JVS, 2016 WL 7042085, at *4 (C.D. Cal.

Aug. 17, 2016). Both surveys were directed to the same content albeit in different ways. Gibson

does not cite any cases that suggest these differences result in different subject matter. Instead,

Gibson’s arguments are really directed at the weight Barone’s survey should be given. Because

Barone corrected perceived errors in Ericksen’s survey with the goal of responding to and rebutting

his findings, Barone’s survey is within the same subject matter scope.

   v.      Is the evidence disclosed as rebuttal evidence intended solely to contradict or rebut
           that evidence?
        Gibson again argues that Barone’s survey supports—instead of rebuts—Ericksen’s survey

because Barone also found high recognition of the Gibson brand. As discussed, a rebuttal does

not have to contradict every assertion made by the opposing party. See Poly-Am., 2002 WL

1996561, at *15. Barone’s survey purports to show that Dean guitars have much higher brand

recognition than Ericksen concluded. Barone’s survey also purports to show methodological flaws

in Ericksen’s survey that cast doubt on Ericksen’s ultimate conclusions. Because Barone’s survey


                                                6
    Case 4:19-cv-00358-ALM Document 269 Filed 01/22/21 Page 7 of 7 PageID #: 9570




    is intended to contradict or rebut Ericksen’s survey, the Court finds that Barone’s survey is a

.   rebuttal.

                                           CONCLUSION

            It is therefore ORDERED that Plaintiff Gibson Brands, Inc’s Motion to Exclude

    Defendant’s Rebuttal Survey of Dr. Michael J. Barone (Dkt. #192) is hereby DENIED.

         SIGNED this 22nd day of January, 2021.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  7
